In light of plaintiff's apparent death and the lack of any further needed information as to the accuracy of the notification as to plaintiff's death or as to any next of kin, estate details, or whether anyone exists to proceed on this appeal, the appeal IS HEREBY REMOVED AND WITHDRAWN at this time.
By copy of this order, the Attorney General's office, by and through its representatives, Special Deputy Attorney General Elisha H. Bunting and Assistant Attorney General Don Wright, are requested within thirty days, to provide information as to the accuracy of the report that plaintiff has died within the prison system, along with accompanying details as to how the death occurred and as to how to contact the next of kin or administrator/executor of plaintiff's estate.  The Commission appreciates the cooperation of defendant in obtaining this information in order to provide a clear record on which to proceed to ultimate conclusion on this case.
Defendant's motion to dismiss with prejudice IS HEREBY HELD IN ABEYANCE AT THIS TIME.
Any costs shall abide final results of the claim.
This the _____ day of _______________, 1998.
                                  S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ ______________________ RENÉE C. RIGGSBEE COMMISSIONER
JHB/kws